Citation Nr: 0525075	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  02-20 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted in order 
to reopen a claim for service connection for hepatitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to April 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
which the RO denied entitlement to service connection for 
hepatitis.  
The veteran perfected an appeal of this issue.  

This case was previously before the Board in August 2004, at 
which time it was remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for additional 
development and readjudication.  

The issue of entitlement to service connection for hepatitis 
on the merits is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the AMC, in 
Washington, DC.

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's original claims file was lost and has been 
partially reconstructed; the RO has determined that a prior 
claim by the veteran for service connection for hepatitis had 
been denied, but that new and material evidence has not been 
received to reopen the veteran's claim.

3.  Certain evidence received since the prior rating decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim of service connection 
for hepatitis.


CONCLUSION OF LAW

New and material evidence having been submitted, the claim 
for service connection for hepatitis is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 20.1103 (2004); 
38 C.F.R. § 3.156 (2001).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development 
of a claim.  VA regulations for the implementation of the 
VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  The Court also held, 
however, that providing the VCAA notice to the claimant after 
the initial decision could satisfy the requirements of the 
VCAA if the timing of the notice was not prejudicial to the 
claimant.  Pelegrini, 18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

Here, the RO notified the veteran of the information and 
evidence needed to substantiate his claim for service 
connection in an August 2004 letter.  That letter also 
informed him of the information and evidence that he was 
required to submit, the evidence that the RO would obtain on 
his behalf, and the need for the veteran to advise VA of or 
submit any additional relevant information or evidence in his 
possession.  

The veteran and his representative were also provided with a 
copy of the appealed rating decision, a statement of the 
case, and supplemental statements of the case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  In these documents the RO also 
informed them of the cumulative evidence previously provided 
to VA or obtained by VA on the veteran's behalf.  The Board 
finds that all of these documents informed the veteran of the 
evidence he was responsible for submitting, and what evidence 
VA would obtain in order to substantiate his claim.  
Quartuccio v. Principi, 16 Vet. App. at 187.

For the reasons that follow, the Board has determined that 
new and material evidence has been submitted, but that remand 
for consideration of the claim on the merits is required for 
additional evidence.  Therefore, no further discussion 
regarding the duty to notify and assist is required at this 
time. 


Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of the 
decision.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2001).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991). 

Evidence is considered to be "new" if it was not previously 
submitted to agency decision makers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2000).  New evidence may be found to be material if 
it provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209, 214 
(1999), rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 
2001).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of material evidence was 
revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  Duty to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156 (2003)).  The change in 
the law, however, pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim was initiated 
prior to that date, his claim will be adjudicated by applying 
the  regulation previously in effect.

The Board notes that the record reflects that VA has been 
unable to locate the veteran's original claims file.  The 
current file is one that has been rebuilt.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that, in cases 
where records once in the hands of the Government are lost, 
the Board has a heightened obligation to explain its findings 
and conclusions, and to consider carefully the benefit-of- 
the-doubt rule in our final decision.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
has been undertaken with this heightened duty in mind.  
However, the case law does not lower the legal standard for 
proving a claim, but rather increases the Board's obligation 
to evaluate and discuss in its decision all of the evidence 
that may be favorable to the veteran.  See Russo v. Brown, 9 
Vet. App. 46 (1996).

In May 2000 the veteran requested that his claim for 
hepatitis be "reopened."  An August 2000 computer printout 
indicates that the veteran's claim for hepatitis had been 
denied previously, but did not reveal a date or the reasoning 
for the denial.  

In an August 2000 statement the veteran indicated that 
between March and April 1975, while in service, a broken 
syringe accidentally stuck his finger.  He noted that he 
reported the incident and was sent to the emergency room.  He 
revealed that he was treated at a VA hospital for hepatitis 
in April 1975.  The RO has requested these records on several 
occasions, but none from that date have been received.  The 
veteran also stated that he was granted service connection 
for hepatitis at that time, however nothing in the claims 
file supports that contention.

In a January 2001 letter, the veteran's mother indicated that 
one month after the veteran's discharge from the Navy, in 
June 1975, the veteran became ill with hepatitis.  She stated 
that the family members also had to be treated with gamma 
globulin.

The veteran's VA outpatient treatment records from April 2000 
to August 2003 reveal the veteran is hepatitis A, B, and C 
antibody positive.  He is also HIV positive.  

The veteran's service personnel records were received after 
the appeal was recertified to the Board.  These records note 
the veteran received a general discharge for unfitness.  His 
DD Form 214 shows that he received a discharge under 
honorable conditions, and that his military occupational 
specialty was the civilian equivalent of a medical assistant.  
Although this evidence was not considered by the RO in the 
first instance, the Board's consideration of this evidence is 
not prejudicial, as the decision regarding the submission of 
new and material evidence is favorable.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Because the veteran's original denial of service connection 
for hepatitis is not associated with the claims file, the 
Board does not know why his claim was originally denied.  
Associated with the file are records showing current medical 
findings of the claimed condition, a statement from a family 
member regarding symptoms experienced shortly after service, 
a statement from the veteran regarding the alleged incident 
of being stuck by a needle, and a service personnel record 
showing the veteran's military occupation was a medical 
assistant.  Resolving the benefit in the doubt in favor of 
the veteran, the Board finds that the evidence is new and 
material to his claim, and the claim is reopened.


ORDER

New and material evidence having been received, the claim for 
service connection  for hepatitis is reopened, and to this 
extent only, the benefit sought on appeal is allowed.


REMAND

The veteran asserts that his hepatitis is related to an in-
service needle stick.  He described the incident as occurring 
when he stuck a needle from a broken syringe in his finger.  
He stated the syringe was from collecting abdominal fluid 
from a cancer patient.  His service personnel records show he 
was a medical assistant.  Thus, to this extent, his statement 
is consistent with his service duties.  

In addition, the Board notes that the veteran's VA treatment 
records detail a history of drug abuse, including cocaine, 
crack and heroine.  The veteran is homosexual and HIV 
positive.  The records also note a history of being stabbed 
in the abdomen by a former partner, and having received a 
blood transfusion in 1985.  

Because the veteran's history of a needle stick is consistent 
with his military occupation, the Board finds that additional 
development, to include a VA examination, is required 
regarding the issue of entitlement to service connection for 
hepatitis.  See 38 C.F.R. § 3.159(c)(4).  

In addition to his statement regarding his needle stick, he 
also stated that after he reported the injury, he was sent to 
the emergency room where he was given gamma globulin.  He 
stated he was subsequently hospitalized after service in May 
and June 1975 due to hepatitis.  His mother stated that he 
became ill at the end of May, and that the family had to take 
gamma globulin shots as well.  The veteran also stated that 
he had previously been service connected for hepatitis.  
However, this contention is not supported by the evidence, 
which shows that service connection for hepatitis had 
previously been denied.

The Board finds that an opinion from a VA examiner may assist 
in determining whether the statement from the veteran and his 
mother regarding the treatment are consistent with the course 
and treatment for the varying forms of hepatitis for which 
the veteran is antibody positive.  

It is also unclear from the record whether the veteran 
suffers from any current residuals of hepatitis A or B, and 
whether he suffers from chronic hepatitis C as opposed to 
just being antibody positive for this disorder.  In this 
regard, a January 2003 treatment record noted a diagnosis of 
"hepatitis C carrier."

Finally, if the veteran does suffer from any current, chronic 
form of hepatitis, the examiner should provide an opinion as 
to whether any of the noted risk factors are the likely cause 
of his chronic condition.

Accordingly, this case is remanded to the RO for the 
following:
  
1.  The veteran should be afforded a VA 
medical examination by the appropriate 
specialist in order to determine whether 
the veteran suffers from any current, 
chronic form of hepatitis, and whether 
such is related to service.  The claims 
file and a copy of this remand should be 
made available to and be reviewed by the 
examiner.  The examination should 
include any diagnostic tests or studies 
that are necessary for accurate 
assessment.  In rendering the opinions 
requested below, the examiner should 
provide the reasoning behind his/her 
conclusion.  All opinions should be 
based on a review of the evidence of 
record and sound medical principles.  If 
the examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

(a)	After conducting all necessary 
tests, examining the veteran, and 
reviewing the claims file, the 
examiner should provide an opinion on 
whether the veteran currently suffers 
from any chronic disease or 
disability from hepatitis A, B or C. 

(b)	If, and only if, the veteran 
currently suffers from a chronic 
condition due to hepatitis A, B, or 
C, the examiner should consider the 
veteran's claimed history of 
receiving a needle stick from a 
broken syringe containing abdominal 
fluid from a cancer patient.  The 
examiner should address whether the 
veteran's and his mother's statement 
that he was given gamma globulin 
immediately after reporting the 
needle stick in service, that he 
developed hepatitis a little more 
than a month after discharge from 
service, and that the members of his 
household were also given gamma 
globulin, are consistent with the 
course and treatment of hepatitis A, 
B, and/or C.  The examiner should 
then provide an opinion as to whether 
it is as likely as not that the 
veteran contracted hepatitis A or B 
as a result of the needle stick in 
service.  

(c)	With respect to hepatitis C, the 
examiner should provide an opinion on 
the likely etiology of hepatitis C 
based on the risk factors of: the 
needle stick in service; drug abuse; 
homosexuality/HIV positive; blood 
transfusion in 1985; and being 
stabbed.  

3.  After completing any additional 
development deemed necessary, the RO 
should re-adjudicate the veteran's claim 
of entitlement to service connection for 
hepatitis in light of all relevant 
evidence and pertinent legal authority.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


